                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION


             GWENDOLYN R.,                                   :
                                                             :
                   Plaintiff,                                :
                                                             :
             v.                                              :      CIVIL ACTION NO.
                                                             :      1:18-CV-2046-LTW
             ANDREW SAUL, Commissioner of                    :
             Social Security,                                :
                                                             :
                   Defendant.                                :


                            ORDER AND OPINION ON AN APPEAL FROM A
                              SOCIAL SECURITY DISABILITY ACTION1

                   Plaintiff protectively filed both a Title II application for a period of disability and

             disability insurance benefits (“DIB”) and a Title XVI application for supplemental

             security income (“SSI”), alleging she became disabled on November 29, 2016. Plaintiff

             brings this action pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3) and to obtain judicial

             review of the final decision of the Commissioner of the Social Security Administration

             (“the Commissioner”) denying Plaintiff’s claims.

                   On December 2, 2016, Plaintiff filed applications for DIB and SSI benefits

             alleging disability beginning on November 29, 2016, due to degenerative disc disease

             of the lumbar spine. (Transcript (“Tr.”) 224-234). After Plaintiff’s applications were



                    1
                     The parties have consented to the exercise of jurisdiction by the undersigned
             pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. (See June 12, 2018 Docket
             Entry). Therefore, this Order constitutes a Final Order of the Court.



AO 72A
(Rev.8/82)
             denied initially on March 2, 2017, and on reconsideration on June 15, 2017, Plaintiff

             appealed the denial to an Administrative Law Judge (“ALJ”), who denied Plaintiff’s

             claims on November 29, 2017, finding Plaintiff was not disabled. (Tr. 11-26). Plaintiff

             appealed the ALJ’s decision to the Appeals Council, which denied Plaintiff’s request for

             review on March 5, 2018. (Tr. 1-6). Plaintiff then appealed the decision to this Court.

             (Doc. 3). This case is now before the undersigned upon the administrative record and

             the parties’ pleadings and briefs, and is ripe for review pursuant to 42 U.S.C. §§ 405(g),

             1383(c)(3).

                   For the reasons set forth below, it is ORDERED that the decision of the

             Commissioner is hereby REVERSED AND REMANDED to the Commissioner

             pursuant to sentence four of 42 U.S.C. §405(g) for further proceedings consistent with

             this opinion.

             I.    STANDARD FOR DETERMINING DISABILITY

                   An individual is considered to be disabled for purposes of disability benefits if he

             or she is “unable to engage in any substantial gainful activity by reason of any medically

             determinable physical or mental impairment which can be expected to result in death or

             which has lasted or can be expected to last for a continuous period of not less than 12

             months.” 42 U.S.C. § 1382c(a)(3)(A); see also 42 U.S.C. § 423(d)(1)(A). The

             impairment or impairments must result from anatomical, psychological, or physiological

             abnormalities which are demonstrable by medically accepted clinical or laboratory

             diagnostic techniques and must be of such severity that the claimant is not only unable

                                                         2




AO 72A
(Rev.8/82)
             to do his or her previous work but cannot, considering age, education, and work

             experience, engage in any other kind of substantial gainful work which exists in the

             national economy. 42 U.S.C. § 1382c(a)(3)(B)-(G); see also 42 U.S.C. § 423(d)(2)-(3).

                   The burden of proof in a social security disability case is divided between the

             claimant and the Commissioner. The claimant bears the initial burden of establishing

             the existence of a “disability” by demonstrating that he or she is unable to perform his

             or her former type of work. Once the claimant has met this burden, the burden shifts to

             the Commissioner to show that, considering claimant’s age, education, work experience,

             and impairment, there are some other types of jobs that exist in the national economy

             that the claimant can perform. The overall burden, however, rests upon the claimant to

             prove that he is unable to engage in any substantial gainful activity that exists in the

             national economy. Doughty v. Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001).

                   As summarized below, a five-step sequential analysis must be used when

             evaluating a disability claim.

                   (1)    The Commissioner must determine whether the applicant is currently
                          working; if so, the claim is denied.

                   (2)    The Commissioner must determine whether the claimed impairment is
                          severe; that is, whether the impairment or combination of impairments
                          significantly limits the individual’s physical or mental ability to do basic
                          work activities; if not, the claim is denied.

                   (3)    The Commissioner must determine whether the impairment equals or
                          exceeds in severity certain impairments described in the impairment
                          listings in the regulations; if it does, the claimant is automatically entitled
                          to disability benefits.


                                                          3




AO 72A
(Rev.8/82)
                   (4)   The Commissioner must determine whether the applicant has sufficient
                         residual functional capacity to perform past work; if so, the claim is denied.

                   (5)   The Commissioner must determine, on the basis of claimant’s age,
                         education, work experience, and residual functional capacity, whether the
                         applicant can perform any other gainful and substantial work within the
                         economy; if so, the claim is denied.

             See 20 C.F.R. §§ 416.920-416.976.

             II.   FINDINGS OF FACT AND CONCLUSIONS OF LAW OF THE ALJ

                   The ALJ made the following findings of fact and conclusions of law:

                   (1)   The claimant meets the insured status requirements of the Social Security
                         Act through June 30, 2017.

                   (2)   The claimant has not engaged in substantial gainful activity since
                         November 29, 2016, the alleged onset date (20 C.F.R. §§ 404.1571, et seq.,
                         416.971, et seq.).

                   (3)   The claimant has the following severe impairment: degenerative disc
                         disease of the lumbar spine (20 C.F.R. §§ 404.1520(c), 416.920(c)).

                   (4)   The claimant does not have an impairment or combination of impairments
                         that meets or medically equals the severity of one of the listed impairments
                         in 20 C.F.R. pt. 404, subpt. P, app. 1 (20 C.F.R. §§ 404. 1520(d), 404.1525,
                         404.1526, 416.920(d), 416.925, 416.926).

                   (5)   The claimant has the residual functional capacity to perform less than a full
                         range of light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b).
                         The claimant can perform frequent climbing of ramps and stairs; ladders,
                         ropes, and scaffolds; and balancing. The claimant can perform occasional
                         stooping. The claimant can frequently kneel. The claimant can perform
                         occasional crouching and frequent crawling.

                   (6)   The claimant is capable of performing past relevant work as a customer
                         service representative and cashier checker. This work does not require the
                         performance of work-related activities precluded by the claimant’s residual
                         functional capacity (20 C.F.R.§§ 404.1565 and 416.965).


                                                        4




AO 72A
(Rev.8/82)
                    (7)     The claimant has not been under a disability, as defined in the Social
                            Security Act, from November 29, 2016, through the date of this decision
                            (C.F..R. §§ 404.1520(f) and 416.9200(f)).

             (Tr. 17-22).

             III.   CLAIMS OF ERROR

                    Plaintiff alleges the decision of the Commissioner is in error for the reasons set

             forth below.

                    A.      The ALJ failed to follow the “slight abnormality” standard in finding
                            Plaintiff’s depression does not constitute a severe impairment;

                    B.      The ALJ failed to afford proper weight to the opinion of Dr. Ginari Price,
                            Plaintiff’s treating physician.

             (Pl.’s Br. 1, Doc. 9).

             IV.    SCOPE OF JUDICIAL REVIEW

                    The scope of judicial review of the Commissioner’s denial of social security

             benefits is limited. The court may not decide the facts anew, reweigh the evidence, or

             substitute its judgment for that of the Commissioner. The only function of the court is

             to determine whether there is substantial evidence in the record to support the findings

             and decision of the Commissioner and whether proper legal standards were applied in

             the fact-finding process. The Commissioner’s findings are conclusive if supported by

             substantial evidence and proper legal standards were applied. Barnes v. Sullivan, 932

             F.2d 1356, 1358 (11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

             1990); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987); Hillsman v. Bowen, 804

             F.2d 1179, 1180 (11th Cir. 1986); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

                                                         5




AO 72A
(Rev.8/82)
             Cir. 1983).

                   Substantial evidence is more than a scintilla, but less than a preponderance. Dyer

             v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). It means such relevant evidence as

             a reasonable mind might accept as adequate to support a conclusion, and it must be

             enough to justify a refusal to direct a verdict were the case before a jury. Richardson v.

             Perales, 402 U.S. 389, 401 (1971); Hillsman, 804 F.2d at 1180; Bloodsworth, 703 F.2d

             at 1239. “In determining whether substantial evidence exists, we must view the record

             as a whole, taking into account evidence favorable as well as unfavorable to the

             [Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

             In contrast, our review of the ALJ’s application of legal principles is plenary. Walker,

             826 F.2d at 999. The decision reached by the Commissioner must be affirmed if it is

             supported by substantial evidence-even if the evidence preponderates against the

             Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59

             (11th Cir. 2004) (per curiam).

             V.    BACKGROUND FACTS

                   Plaintiff, who was sixty years old on her alleged onset date, has a high school

             equivalency degree (GED), vocational training as a certified nurse assistant (“CNA”),

             patient technician, and past work experience as a customer service representative and

             cashier checker. (Tr. 34-50, 280-81, 307-14). From November 2011 until November

             29, 2016, Plaintiff worked as a Direct Care Professional cooking, cleaning, and taking

             care of three adults who resided in an in-home facility. (Tr. 40, 289). Plaintiff testified

                                                         6




AO 72A
(Rev.8/82)
             that she quit working in November 2016 because she was “hurting.” (Tr. 40). Plaintiff

             alleges a disability onset date of November 29, 2016, and that she is disabled due to

             degenerative disc disease of the lumbar spine and depression. (Tr. 40, 83, 98, 279).

             Plaintiff has a driver’s license and is able to drive. (Tr. 38).

                   After reviewing the evidence of record and hearing testimony, the ALJ found

             Plaintiff’s degenerative disc disease of the lumbar spine is a severe impairment that

             significantly limits Plaintiff’s ability to perform basic work activities. (Tr. 17). The ALJ

             also found Plaintiff’s medically determinable impairments of depressive disorder and

             bipolar disorder, considered singly and in combination, do not cause more than minimal

             limitations in her ability to perform basic mental work activities and are therefore non-

             severe impairments. (Id.). The ALJ proceeded to assess Plaintiff’s residual functional

             capacity (“RFC”), finding Plaintiff retained the RFC to perform a range of light work;

             she can frequently climb ramps, stairs, ladders, ropes, and scaffolds, and balance; she

             can occasionally stoop and crouch; and she can frequently kneel and crawl. (Tr. 18).

             Relying on testimony from a vocational expert (VE), the ALJ found Plaintiff could

             perform her past relevant work as a customer service representative and cashier checker.

             (Tr. 62). Therefore, the ALJ found Plaintiff was not disabled. (Id.). The medical

             evidence has been summarized in the body of the decision of the ALJ and will not be

             repeated here except as necessary to address the issues presented.




                                                          7




AO 72A
(Rev.8/82)
             VI.   ANALYSIS OF CLAIMS OF ERROR

                   A.     The ALJ Did Not Properly Evaluate the Medical Opinion Evidence

                   Plaintiff argues the Commissioner’s decision should be reversed because the ALJ

             should have found her depression to be a severe impairment due to its impact on her

             ability to work. Plaintiff also argues the ALJ’s decision should be reversed because the

             ALJ failed to afford proper weight to the opinion of Dr. Ginari Price, Plaintiff’s treating

             physician. The Commissioner contends in response that (1) the ALJ properly considered

             the medical evidence of record in assessing Plaintiff’s RFC; (2) the record, as developed

             by the ALJ, provides substantial evidence to support the ALJ’s determination that

             Plaintiff’s depression was not a severe impairment; and (3) the ALJ provided good

             cause for assigning little weight to Dr. Price’s limitations. The Court finds the

             Commissioner’s final decision is due to be reversed and remanded because the Court

             is unable to conclude that the ALJ (1) properly considered Dr. Price’s treatment records

             detailing Plaintiff’s history of receiving mental health treatment, and (2) properly

             weighed the medical opinion evidence.

                          1.     The ALJ’s Review of the Mental Health Evidence

                   At step two of the sequential evaluation process, the ALJ found Plaintiff’s

             degenerative disc disease of the lumbar spine to be a severe impairment. (Tr. 17). The

             ALJ also found Plaintiff’s mental impairments of depressive disorder and bipolar

             disorder, considered singly and in combination, did not cause more than minimal

             limitation in Plaintiff’s ability to perform basic mental work activities, and therefore

                                                         8




AO 72A
(Rev.8/82)
             were non-severe. (Id.). In making this finding, the ALJ considered the four broad areas

             of mental functioning set out in the disability regulations for evaluating mental disorders

             and in the Listing of Impairments (20 CFR, Part 404, Subpart P, Appendix 1). These

             four areas of mental functioning are known as the “paragraph B” criteria: (1)

             understanding, remembering, or applying information; (2) interacting with others; (3)

             concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself.

             (Id.).

                      The ALJ then considered the four areas of mental functioning in conjunction with

             the record medical evidence. (Tr. 17). In doing, the ALJ summarily discussed

             Plaintiff’s mental health treatment history in five sentences. (Id.). In four of those

             sentences, the ALJ discussed the results of one mental status examination of Plaintiff

             that occurred on December 13, 2016. (Id.). The ALJ observed that a mental status

             examination dated December 13, 2016, revealed Plaintiff’s affect was full range; her

             thought process was linear and goal directed; her attention, concentration, and memory

             were described as being intact; and she was described as being of average intelligence

             with good insight and fair judgment. (Id.). The administrative record shows that the

             ALJ is referring to Dr. Price’s initial examination, although the ALJ does not mention

             Dr. Price by name.        (Tr. 17; Exhibit 3F).    The ALJ also noted Plaintiff was

             recommended for psychotherapy treatment, but “there were few mental health

             treatment records.” (Id.) (emphasis added). The Court notes that the ALJ’s statement

             that there were “few mental health treatment records” is in error because the record

                                                          9




AO 72A
(Rev.8/82)
             reveals that after Plaintiff’s initial December 2016 evaluation by Dr. Price, Plaintiff

             returned to his office almost monthly thereafter. Plaintiff presented to Dr. Price’s office

             (doing business as Psycare) for treatment on January 11, 2017; March 10, 2017; May

             5, 2017; June 5, 2017; July 14, 2017; August 4, 2017; and September 8, 2017. (Tr. 469-

             77, 507-23). Because the ALJ states that there were “few treatment records” and did not

             discuss any of those medical records or Dr. Price’s findings and diagnoses on those

             dates, it is unclear to the Court whether the ALJ properly considered Plaintiff’s mental

             health records in their entirety or that she even considered Dr. Price a treating physician.

                   Presumably, in an attempt to summarize Plaintiff’s remaining mental health

             treatment records, the ALJ further noted that “[a]t times, the claimant’s affect was

             described as being sad and her mood was not “happy,” but there was no indication that

             the claimant required ongoing hospitalizations or documented suicide attempts due to

             her mental issues.” (Tr. 17). The ALJ did not discuss or otherwise mention Plaintiff’s

             mental health treatment records or Dr. Price’s diagnoses. Instead, the ALJ simply cited

             Exhibits 8F and 11F. Had the ALJ properly reviewed Dr. Price’s treatment notes, the

             ALJ would have observed, among other things, that the severity of Plaintiff mental

             impairments appears to have waxed and waned (based on her reported symptoms) as her

             treatment progressed. During Plaintiff’s initial examination in December 2016 and her

             January and March 2017 examinations, Dr. Price diagnosed Plaintiff with Major

             depressive disorder, recurrent, mild. (Tr. 407, 473, 475). When Plaintiff returned in

             May 2017, however, Dr. Price diagnosed Plaintiff with “Major depressive disorder,

                                                         10




AO 72A
(Rev.8/82)
             recurrent severe,” then doubled her prescription for Celexa from 20mg to 40mg daily

             for depression/anxiety, and continued her on Clonidine (for anxiety/panic attacks). (Tr.

             471).       Similar diagnoses and increases in Plaintiff’s depressive symptoms and

             prescriptions are revealed in Plaintiff’s treatment notes as follows:

                     *       June 2017 (mood - depressed; affect - sad, congruent; thought content-
                             depression with irritability and anxiety; diagnosis - Major depressive
                             disorder, recurrent severe; and she was prescribed 150mg of Wellbutrin
                             (for depression) in addition to Celexa and Clonidine). (Tr. 508-09);

                     *       July 2017 (thought content - depression with irritability and anxiety;
                             diagnosis - Major depressive disorder, recurrent severe; and her
                             prescription of Wellbutrin was increased to 300mg in addition to her
                             prescriptions for Celexa and Clonidine). (Tr. 512-14);

                     *       August 2017 (thought content - depression and anxiety; diagnosis - Major
                             depressive disorder, recurrent severe; her Celexa prescription was
                             discontinued due to inefficacy, instead Flucoxamine was prescribed for
                             depression/anxiety, Zofran was added for nausea, and Wellbutrin and
                             Clonidine were continued). (Tr. 515-17); and

                     *       September 8, 2017 (thought content - depression and anxiety; diagnosis -
                             Major depressive disorder, recurrent severe; and her prescriptions for
                             Wellbutrin, Clonidine, and Flucoxamine were continued). (Tr. 522).

                     Although an ALJ is not required to discuss every piece of record evidence, the

             ALJ cannot pick and choose which evidence supports his decision while disregarding

             evidence to the contrary. McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986).

             Here, the ALJ’s failure to discuss, in any meaningful way, Plaintiff’s mental health

             treatment records at step two is reversible error. See Smith v. Colvin, No. 1:15-23010-

             CIV, 2016 WL 5369305, at *5 (S.D. Fla. Sept. 26, 2016) (holding failure to address

             medical report and treating physicians’ opinions regarding non-severe impairment was

                                                         11




AO 72A
(Rev.8/82)
             reversible error); Newton v. Astrue, No. 1:06-CV-1542-AJB, 2008 WL 915923, at *9

             (N.D. Ga. Apr. 1, 2008) (holding failure to discuss non-severe impairment was

             reversible error); see also Wilson-Gantt v. Comm’r of Soc. Sec., No. 6:15-CV-257-

             ORL-GJK, 2016 WL 4702420, at *7 (M.D. Fla. Sept. 8, 2016) (“After erroneously

             determining that claimant’s mental impairments were non-severe at step-two, the [ALJ]

             never mentions them again: . . . Thus, it is apparent from the face of the ALJ’s decision

             that the ALJ’s error at Step two is not harmless.” (internal citations omitted)).

                                 2.    Standard for Evaluating Medical Opinions

                   The Regulations establish a “hierarchy” among medical opinions that provides

             a framework for determining the weight afforded each medical opinion: “[g]enerally,

             the opinions of examining physicians are given more weight than those of

             non-examining physicians[;] treating physicians’ [opinions] are given more weight than

             [non-treating physicians;] and the opinions of specialists are given more weight on

             issues within the area of expertise than those of non-specialists.” McNamee v. Soc. Sec.

             Admin., 164 F. App’x 919, 923 (11th Cir. 2006) (citing 20 C.F.R. § 404.1527(d)(1), (2),

             (5)). The following factors are relevant in determining the weight to be given to a

             physician’s opinion: (1) the “[l]ength of the treatment relationship and the frequency of

             examination”; (2) the “[n]ature and extent of [any] treatment relationship”; (3)

             “[s]upportability”; (4) “[c]onsistency” with other medical evidence in the record; and

             (5) “[s]pecialization.” 20 C.F.R. §§ 404.1527(d)(2)-(5), 416.927(d)(2)-(5); see also 20

             C.F.R. §§ 404.1527(e), 416.927(f).

                                                        12




AO 72A
(Rev.8/82)
                   With regard to a treating physician, the Regulations instruct ALJs how to properly

             weigh such a medical opinion. See 20 C.F.R. § 404.1527(c). Because treating

             physicians “are likely to be the medical professionals most able to provide a detailed,

             longitudinal picture of [a claimant’s] medical impairment(s),” a treating physician’s

             medical opinion is to be afforded controlling weight if it is “well-supported by

             medically acceptable clinical and laboratory diagnostic techniques and is not

             inconsistent with the other substantial evidence” in the record. Id. When a treating

             physician's medical opinion is not due controlling weight, the ALJ must determine the

             appropriate weight it should be given by considering factors such as the length of

             treatment, the frequency of examination, the nature and extent of the treatment

             relationship, as well as the supportability of the opinion, its consistency with the other

             evidence, and the specialization of the physician. Id.

                   If an ALJ concludes the medical opinion of a treating physician should be given

             less than substantial or considerable weight, he or she must clearly articulate reasons

             showing “good cause” for discounting it. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

             Cir. 1997). Good cause exists when (1) the opinion is not bolstered by the evidence, (2)

             the evidence supports a contrary finding, or (3) the opinion is conclusory or inconsistent

             with the treating physician's own medical records. Phillips v. Barnhart, 357 F.3d 1232,

             1237, 1240-41 (11th Cir. 2004); see also Edwards v. Sullivan, 937 F.2d 580, 583-84

             (11th Cir. 1991); Schnorr v. Bowen, 816 F.2d 578, 582 (11th Cir. 1987) (stating that a

             treating physician’s medical opinion may be discounted when it is not accompanied by

                                                        13




AO 72A
(Rev.8/82)
             objective medical evidence).

                   The opinions of nonexamining physicians, taken alone, do not constitute

             substantial evidence. Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir. 1985) (citing

             Spencer v. Heckler, 765 F.2d 1090, 1094 (11th Cir. 1985)). However, an ALJ may rely

             on a non-examining physician’s opinion that is consistent with the evidence, while at

             the same time rejecting the opinion of a treating physician that is inconsistent with the

             evidence. Oldham v. Schweiker, 660 F.2d 1078, 1084 (5th Cir. Unit B 1981).

                          3      The ALJ’s Weighing of the Opinion of Dr. Genari Price, M.D.

                   On September 10, 2017, Dr. Genari Price, Plaintiff’s treating physician completed

             a three-paged, pre-printed form rating Plaintiff’s psychiatric/psychological impairment

             within the context of her capacity over time to sustain an activity over a normal workday

             and workweek. (Tr. 524-26). Therein, Dr. Price opined, in relevant part, that Plaintiff

             had a marked2 degree of limitation in her: constriction of interests; deterioration in her

             personal habits; daily activities, ability to understand, remember, and carry out complex

             repetitive tasks; maintain attention and concentration for extended periods; perform

             activities within a schedule; maintain regular attendance; and be punctual within

             customary tolerances. (Tr. 525-26). Dr. Price also opined that Plaintiff was extremely3

             limited in her ability to complete a normal workday without interruptions from

                    2
                     Marked is defined on the form as an impairment which seriously affects ability
             to function. (Tr. 525).
                    3
                     Extreme is defined simply as an extreme impairment of ability to function.
             (Tr. 525).
                                                        14



AO 72A
(Rev.8/82)
             psychologically based symptoms as well as in her ability to respond to customary work

             pressures. (Tr. 526). In the comment section of the form, Dr. Price noted “The patient

             is affectively labile with depression and irritability. The patient is isolative and has

             impaired concentration/decision-making capacity. The patient is extremely anxious and

             does not respond appropriately in social situations.” (Tr. 527).

                   The ALJ reviewed the opinion of Dr. Price and provided two reasons for not

             granting the opinion substantial weight. First, the ALJ indicated “[l]ittle weight is given

             the opinion of Dr. Price because [his] opinion is quite conclusory providing very little

             explanation of the evidence relied on in forming that opinion.” (Tr. 17). Second, the

             ALJ stated in a cursory fashion that “the opinion is contrary to the [State agency

             consultants], who had the benefit of reviewing the claimant’s medical files to

             formulating their opinions.” (Tr. 17-18). The ALJ gave the State agency consultants’

             opinions “some weight.” (Tr. 20). While the ALJ articulated the weight she assigned

             to the opinion of Dr. Price, the treating physician, she did not clearly articulate or

             provide substantial evidence in support of her reasons for discounting his opinion in

             favor of the non-examining consultative physicians. The ALJ’s generalized statements,

             unaccompanied by more specific statements and record citations are insufficient to

             establish good cause for giving a treating physician’s opinion less than substantial or

             considerable weight, and fail to state with particularity the weight given to the

             physician’s opinion and the reasons therefore. See Winschel, 631 F.3d at 1178-79.



                                                         15



AO 72A
(Rev.8/82)
                   With respect to the ALJ’s first reason, on this record, the ALJ should not have

             discounted the treating physician’s opinion as “quite conclusory providing very little

             explanation of the evidence relied on in forming that opinion.” While it is it is true that

             an ALJ is justified in discounting a physician’s report when the treating physician’s

             report is conclusory, the report should not be considered in a vacuum; and instead, it

             should be viewed in light of the doctor’s earlier reports. See Schink v. Comm’r of Soc.

             Sec., 935 F.3d 1245, 1262 (11th Cir. 2019) (holding ALJ erred when discounting the

             opinions of disability claimant’s treating physicians, by failing to interpret the

             physicians’ answers to their questionnaires in light of their treatment notes.) (citing

             Wilson v. Heckler, 734 F.2d 513, 518 (11th Cir. 1984) (per curiam)). In other words,

             in this case, the ALJ should have interpreted Dr. Price’s answers to the questionnaire

             in light of his treatment notes. The ALJ, however, did not discuss Dr. Price’s treatments

             notes or consider them as the bases for his opinion.

                   The ALJ’s second reason for discounting the opinion of Dr. Price is similarly

             flawed. The ALJ discounted the opinion of Dr. Price as contrary to the opinions of the

             State agency non-examining consultants “who had the benefit of reviewing [Plaintiff’s]

             medical files prior to forming their opinion.” (Tr. 18). In essence, the ALJ gave little

             weight to the opinion of Dr. Price, Plaintiff’s treating physician who (1) treated or

             oversaw Plaintiff’s mental health treatment on nine occasions over a ten month period;

             (2) documented Plaintiff’s mental health symptoms and physical exam results; (3) noted

             changes in the severity of Plaintiff’s major depressive disorder from mild to severe; (4)

                                                         16



AO 72A
(Rev.8/82)
             managed Plaintiff’s treatment plan; and (5) prescribed Plaintiff’s medications and

             altered the doses based on her response. Instead, the ALJ appears to have given more

             weight to the opinions of the State agency consultants who never saw or examined

             Plaintiff, but reviewed her record. The ALJ’s reason for discounting the opinion of Dr.

             Price was based on an incomplete analysis of the record evidence.

                   The ALJ does not mention the State agency evaluators by name or provide an

             explicit or complete summary of their opinions so as to indicate to which opinion she

             is referring. (See Tr. 17-18). After reviewing the parties’ respective briefs and the

             administrative transcript, however, it appears the State agency evaluators were Irma

             Best, Ph.D. and William Gore, Ph.D., who in February and June 6, 2017, reviewed

             Plaintiff’s medical record, and concluded that she had only mild limitations in her

             ability to adapt and manage herself. (Tr. 88-89, 118-119). Both doctors completed

             Psychiatric Review Technique forms and concluded that Plaintiff’s mental condition is

             not severe. (Tr. 89, 119). At the time that Dr. Best completed a Psychiatric Review

             Technique (“PRT”) form on February 24, 2017, Plaintiff’s mental health treatment

             record was incomplete, and Plaintiff had only been treated by Dr. Price on two

             occasions. (Tr. 89). When Dr. Gore completed his PRT form on June 6, 2017, the

             record was also incomplete, and Plaintiff had only been treated by Dr. Gore on four

             occasions. (Tr. 119). Therefore, neither State Agency consultant had the benefit of

             Plaintiff’s full mental health records when they issued their opinoins.

                   While assigning “little” weight to the opinion of Dr. Price, and assigning “some”

                                                       17



AO 72A
(Rev.8/82)
             weight to the opinions of the State agency non-examining consultants, Drs. Best and

             Gore, the ALJ appeared to attach greater weight to the opinion of non-examining State

             agency consultants than the opinion of Plaintiff’s treating physician. However, “[t]he

             opinions of nonexamining, reviewing physicians, . . . when contrary to those of the

             examining physicians, are entitled to little weight . . . ” Sharfarz v. Bowen, 825 F.2d

             278, 280 (11th Cir. 1987) (per curiam). When presented with two medical opinions

             that, by all appearances, were based on review of the same evidence, the ALJ erred in

             crediting the opinion of the non-examiners over that of the treating physician, absent

             other reasons for doing so that were both clearly stated and supported by substantial

             evidence.

                   Thus, the ALJ failed to give sufficient reasons for assigning “little” weight to Dr.

             Price’s opinion that were both clearly articulated and supported by substantial evidence.

             The ALJ’s written decision does not satisfy this legal standard. It has left the Court in

             the dark as to whether the decision is in accordance with proper legal principles and was

             based on substantial evidence. See Coker v. Colvin, No. 2:15cv436-SRW, 2016 WL

             7159498, at *8 (M.D. Ala. Dec. 7, 2016) (remanding to the Commissioner because of

             the ALJ’s lack of specificity when rejecting a treating physician’s opinion evidence).

             A court cannot simply infer that proper legal standards were applied. See Ingram v.

             Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007) (“The [Commissioner]’s

             failure to apply the correct law or to provide the reviewing court with sufficient

             reasoning for determining that the proper legal analysis has been conducted mandates

                                                        18



AO 72A
(Rev.8/82)
             reversal.”) (bracketed text in original); Cornelius v. Sullivan, 936 F.2d 1143, 1145-46

             (11th Cir. 1991) (the ALJ errs as a matter of law if the written decision lacks enough

             information for the court to review the ALJ’s findings to ensure that proper legal

             standards were employed and that the factual findings are based on substantial

             evidence). The Court must conclude here that the ALJ’s decision is not based on

             substantial evidence because there is insufficient information for the court to determine

             that the ALJ considered Dr. Price’s treating medical source opinion under the proper

             legal standards.4 Under the circumstances, the Court must remand this matter for

             additional proceedings. See also Didier v. Berryhill, No. 3:16CV332-SRW, 2018 WL

             1583136, at *5 (M.D. Ala. Mar. 30, 2018).

                   Since reversal is necessary, the Court must address Plaintiff’s request that the case

             be remanded for an award of benefits. (Def.’s Br. 17, Doc. 9). Reversal for an award

             of benefits is only appropriate either where the Commissioner has already considered

             the essential evidence and it establishes disability beyond a doubt, or where the claimant

                    4
                      In his brief, the Commissioner sets forth evidence on which the ALJ could
             have relied. (Def. Br. 8-10, 13, Doc. 13). There may very well be ample reasons,
             supported by the record, for the ALJ’s ultimate conclusion. However, because the
             ALJ did not state the Commissioner’s reasons, the Court cannot evaluate them for
             substantial evidentiary support. The Court must rely on the ALJ’s consideration, or
             lack thereof, of Dr. Price’s opinion, and the Commissioner may not posit his own
             reasons for the ALJ’s action, whether or not the same is supported by some evidence
             in the record. The Court cannot rely upon the Commissioner’s justification for
             discounting the opinion of treating or examining physicians. The Commissioner’s
             argument on the issue is an impermissible post hoc rationalization which does not
             provide a basis for judicial review of an administrative decision. Baker v. Comm’r of
             Soc. Sec., 384 F. App’x. 893, 896 (11th Cir. 2010). The responsibility for evaluating
             the evidence is placed with the ALJ.
                                                        19



AO 72A
(Rev.8/82)
             has suffered an injustice. Davis v. Shalala, 985 F.2d 528, 534 (11th Cir.1993)

             (disability beyond a doubt warrants award of benefits). Here, reversal is due to the lack

             of substantial evidence supporting the ALJ’s reasons for assigning the opinion of Dr.

             Price less than substantial or considerable weight. Neither the reason necessitating

             reversal nor the record establish that Plaintiff is disabled beyond a doubt or that Plaintiff

             has suffered an injustice. Accordingly, the matter shall be remanded for further

             proceedings.

                   On remand the ALJ should reevaluate the medical opinions of record, and state

             with particularity the weight afforded to each opinion; if an opinion of a treating

             physician is discounted, adequate reasons showing good cause for discounting it shall

             be provided and shall be supported by substantial evidence.

             VII. CONCLUSION

                   For the reasons stated above, the decision of the Commissioner is hereby

             REVERSED AND REMANDED to the Commissioner pursuant to sentence four of 42

             U.S.C. § 405(g) for further proceedings consistent with this opinion.

                   IT IS SO ORDERED this           30     day of September, 2019.




                                                        /s/LINDA T. WALKER
                                                        LINDA T. WALKER
                                                        UNITED STATES MAGISTRATE JUDGE




                                                          20




AO 72A
(Rev.8/82)
